--------------------------------------------------------------------------------

Exhibit 10cv
 
 
MET-PRO CORPORATION
 
SEVERANCE PLAN FOR U.S. EMPLOYEES
 
 
Effective as of  April 21, 2013
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
Page
   
ABOUT THE SEVERANCE PLAN
1
QUESTIONS
1
WHO IS ELIGIBLE TO PARTICIPATE IN THE SEVERANCE PLAN
1
WHO IS ENTITLED TO RECEIVE BENEFITS UNDER THE SEVERANCE PLAN
2
SEVERANCE PAY
3
Full-Time Employees Who Are Not Executives Or Officers Of The Company
3
Executives And Officers Of The Company
4
CHANGE OF ADDRESS
5
PLAN ADMINISTRATOR
5
MANDATORY BENEFIT CLAIMS AND APPEALS PROCEDURE
5
Notice Of Benefits Claim Denial
6
How To Appeal If Your Claim For Benefits Is Denied
7
Review Of The Appeal By Appeals Authority
7
Notice Of Decision On The Appeal
8
GLOSSARY
8
Cause
8
Change of Control
8
Company
9
Comparable Position
9
Disability
9
Plan Administrator
9
Relevant Documents
9
Severance Plan
9
Years of Service
9
OTHER INFORMATION
10
Plan Sponsor
10
Plan Year
10
Funding
10
Plan and Tax ID Numbers
10
Agent for Legal Process
10
Participating Companies
10
Governing Law
10
No Employment or Service Rights
11
AMENDMENT AND TERMINATION
11
YOUR RIGHTS UNDER ERISA
11

 
There are certain capitalized terms used throughout this summary plan
description.  The definitions of these terms can be found in the Glossary
located near the end of this document.


 
i

--------------------------------------------------------------------------------

 

MET-PRO CORPORATION
SEVERANCE PLAN FOR U.S. EMPLOYEES
 
The Met-Pro Corporation Severance Plan for Employees (the “Severance Plan”) is
sponsored by Met-Pro Corporation to provide severance benefits for U.S.-based
executives, officers and full-time exempt and full-time non-exempt employees of
Met-Pro Corporation or its direct and indirect, participating subsidiaries
(together, the “Company”).
 
ABOUT THE SEVERANCE PLAN
 
This document is the Summary Plan Description (“SPD”) and plan document for the
Severance Plan as required by the Employee Retirement Income Security Act of
1974, as amended (“ERISA”).
 
You are encouraged to read this Severance Plan carefully in order to familiarize
yourself with the general provisions of the Severance Plan.  If you are eligible
to participate in the Severance Plan on or after February 1, 2013, this
Severance Plan supersedes and replaces, in its entirety, any other document
describing or providing severance benefits that you currently may possess or may
otherwise be entitled to under such other document(s). If you have any questions
after reading this Severance Plan, please contact the Human Resources Department
at any time during normal business hours.
 
You should keep this Severance Plan in a safe place so that you can refer to it
as needed from time to time.
 
The Plan Administrator (as defined below) has the right and discretion to
determine all matters of fact or interpretation relative to the administration
of the Severance Plan, including questions of eligibility, interpretation of
Severance Plan provisions and any other matters.  The decisions of the Plan
Administrator and any person or committee to whom such discretion has been
delegated shall be conclusive and binding on all persons.
 
QUESTIONS
 
If you have questions regarding the benefits provided to eligible employees
under the Severance Plan or want more information, please contact the Human
Resources Department at any time during normal business hours.
 
WHO IS ELIGIBLE TO PARTICIPATE IN THE SEVERANCE PLAN
 
To be eligible to participate in this Severance Plan, an individual must be
employed by the Company as a U.S.-based employee and classified as:
 
¨
An executive of the Company who reports to the chief executive officer of the
Company; or

 
¨
An officer of the Company; or

 
¨
A full-time exempt employee; or

 
 
 

--------------------------------------------------------------------------------

 

¨
A full-time non-exempt employee.

 
For purposes of the Severance Plan, an employee will be considered “full-time”
if the Plan Administrator determines that he or she is regularly scheduled to
work thirty (30) or more hours per week.  An employee will be considered to be
employed on a full-time basis for purposes of the Severance Plan if the Plan
Administrator determines that the employee is receiving short-term disability
benefits (but not if determined by the Plan Administrator to be receiving
long-term disability benefits) or is on an approved, paid leave of absence.
 
In addition to the foregoing, an individual who is on an unpaid military leave
of absence and who (i) was included in one of the above classifications at the
time such leave of absence began, (ii) has enforceable re-employment rights
under applicable law, (iii) exercises his or her re-employment rights, (iv) and
is not offered a “Comparable Position” (as defined below), will be considered an
eligible employee, as of the time his or her re-employment rights are exercised,
for purposes of participation in the Severance Plan.
 
WHO IS ENTITLED TO RECEIVE BENEFITS UNDER THE SEVERANCE PLAN
 
To be entitled to receive benefits under this Severance Plan, an eligible
employee:
 
¨
Must have been involuntarily terminated from employment due to causes which, as
determined by the Plan Administrator, are not the fault of the employee, such as
a job elimination, consolidation of departments, reorganization, etc.;

 
¨
Must not have turned down an opportunity to be employed in a Comparable
Position; and

 
¨
Must execute, and not revoke, a general release agreement, in a manner and form
that is acceptable to the Company, thereby releasing all claims against the
Company and its parents, subsidiaries, affiliates and certain others.  An
eligible employee will have only a limited period of time, if any, as set forth
by Met-Pro Corporation, from the date of his or her separation from service to
consider, enter into, and not revoke the general release agreement.  Any such
time period may not be extended or delayed, and in no event will the total time
period in which the eligible employee has to consider, enter into, and not
revoke the general release agreement exceed sixty (60) days from the date of the
eligible employee’s separation from service.  If, within the applicable period
set forth by Met-Pro Corporation, such release (i) is not executed and delivered
by the employee, or (ii) is revoked by the employee, the employee will not be
entitled to receive any severance pay under this Severance Plan.

 
For purposes of this Severance Plan, a “Comparable Position” is one that meets
the following requirements, as determined by the Plan Administrator:
 
¨
The position is at the eligible employee’s then current work location or within
a fifty (50)-mile driving radius of that location; and

 
¨
The position provides base pay that is at least ninety percent of the employee’s
then current base pay.

 
 
2

--------------------------------------------------------------------------------

 

Accordingly, an eligible employee will NOT be entitled to severance benefits
under this Severance Plan if the employee:
 
¨
Is terminated for “Cause” (as defined below);

 
¨
Turned down a Comparable Position;

 
¨
Voluntarily quit, including voluntarily leaving before a termination date that
the Company designated;

 
¨
Is terminated for poor performance or due to misconduct;

 
¨
Is terminated due to “Disability” (as defined below) or death;

 
¨
Is hired by any person or company that purchases a business unit, subsidiary or
asset of the Company and is not offered a Comparable Position;

 
¨
Acts in a manner detrimental to the Company; or

 
¨
Refuses to sign or timely revokes the required general release agreement.

 
SEVERANCE PAY
 
Full-Time Employees Who Are Not Executives Or Officers Of The Company
 
An eligible employee who is classified by the Company as a full-time exempt
employee or a full-time non-exempt employee will receive severance pay in a
single lump-sum, based on his or her “Years of Service” (as defined below) and
his or her then current hourly wages or base pay, as applicable, as of the date
of termination of employment, as follows:
 
¨
Full-Time Exempt Employees:

 
Years of Service
Lump Sum Equal To
Less than 6 months
1 week
6 months, but less than 3 years
2 weeks
3 years, but less than 5 years
3 weeks
5 years, but less than 7 years
4 weeks
7 years, but less than 10
5 weeks
10 years, but less than 15
7 weeks
15 years, but less than 20
9 weeks
20 years or more
12 weeks


 
3

--------------------------------------------------------------------------------

 

¨
Full-Time Non-Exempt Employees:

 
Years of Service
Lump Sum Equal To
Less than 1 year
None
1 year, but less than 3 years
2 weeks
3 years, but less than 6 years
3 weeks
6 years, but less than 8 years
4 weeks
8 years, but less than 10 years
5 weeks
10 years or more
7 weeks

 
Executives And Officers Of The Company
 
An eligible executive of the Company who reports to the chief executive officer,
or who is an eligible officer of the Company, will receive severance pay equal
to a minimum of four (4) months of his or her then current base pay, plus an
additional one (1) week of his or her then current base pay for every Year of
Service completed, but in no event will the amount of severance pay exceed six
(6) months of his or her current base pay.
 
“Years of Service” means continuous whole years of service since the last date
of hire as a full-time salaried or hourly employee.  An eligible employee will
receive credit toward his or her continuous whole years of service for any
period of time during which he or she was not employed by the Company if such
period of time is less than twelve (12) months.
 
Lump-sum payments of severance pay will be made only after the date on which the
eligible employee executes and delivers a general release agreement and, in such
event, no later than sixty (60) days after the date on which the eligible
employee separated from service.
 
Although the Company will endeavor to provide advance notice of severance
events, such notice may not always be possible or practical.  Any severance pay
provided under the Severance Plan, shall be reduced by the amount of any payment
made to the individual by the Company, as may be required by law, because of:
(i) insufficient advance notice of employment loss; or (ii) the termination of
employment.
 
There shall not be any duplication of benefits under the Severance Plan and any
payment required by law to be made to you by the Company because of termination
of employment, and to the extent there is any such duplication, any severance
payments or benefits provided herein shall be reduced dollar for dollar.
 
This Severance Plan replaces and supersedes any and all previous severance or
termination benefit plans or programs of the Company and its predecessors for
the eligible employees described herein, and to the extent there is any such
duplication, any severance payments or benefits provided herein shall be reduced
dollar for dollar.  Notwithstanding the foregoing, this Severance Plan shall not
replace or supersede the terms of any individual written employment agreement
which provides for severance benefits.  An employee subject to an individual
employment agreement or Change in Control agreement which provides for severance
benefits shall not be eligible for severance under this Severance Plan.
 
 
4

--------------------------------------------------------------------------------

 

Any severance payments will be subject to withholding and other payroll taxes,
and no benefits will be paid or provided unless and until the eligible employee
executes the required general release agreement, and does not revoke such
release.  The release agreement will require a release of all claims against the
Company and its parents, subsidiaries, affiliates and certain others, and an
agreement to confidentiality, non-disclosure, and non-solicitation of business,
customers and employees.
 
CHANGE OF ADDRESS
 
Terminated employees must advise the Plan Administrator of any change of
address.  This can be done by contacting the Human Resources Department in
writing.
 
PLAN ADMINISTRATOR
 
The “Plan Administrator” is the Company (or any successor thereto), which has
designated the Human Resources Manager as the agent for plan
administration.  The Plan Administrator can be reached at:
 
Mailing Address:
Delivery Address:
   
Plan Administrator
Plan Administrator
Met-Pro Corporation
Met-Pro Corporation
P.O. Box 144
160 Cassell Road
Harleysville, PA  19438
Harleysville, PA  19438

 
The telephone number of the Human Resources Manager is (215) 723-6751.
 
The Plan Administrator: (i) keeps the Severance Plan’s records; (ii) has
complete discretion to determine all questions of eligibility and entitlement to
benefits under the Severance Plan and to interpret the Severance Plan; (iii)
communicates with employees; (iv) provides forms to be used by employees; and
(v) performs the administrative duties associated with Severance Plan
operations.  The Plan Administrator may delegate all or any of its authority
hereunder to administer the Severance Plan to such persons as it deems necessary
and/or appropriate.
 
MANDATORY BENEFIT CLAIMS AND APPEALS PROCEDURE
 
If you believe that you are entitled to a Severance Plan benefit, you or your
authorized representative must file a claim for Severance Plan benefits with the
Plan Administrator pursuant to its mandatory benefits claims and appeals
procedure, as set forth in this section.  Send the claim as soon as possible
after your termination of employment with the Company to:
 
 
5

--------------------------------------------------------------------------------

 


Mailing Address:
Delivery Address:
   
Plan Administrator
Plan Administrator
Met-Pro Corporation
Met-Pro Corporation
P.O. Box 144
160 Cassell Road
Harleysville, PA  19438
Harleysville, PA  19438

 
The claim must be in writing and delivered by first-class U.S. mail, postage
pre-paid; electronically; by facsimile or by hand-delivery.
 
The Plan Administrator (or its delegate) will review your written claim within a
reasonable period of time, but in no event later than ninety (90) days after its
receipt of the claim.  The Plan Administrator (or its delegate) may extend this
period if special circumstances require an extension of time (up to an
additional ninety (90) days) for processing your claim.
 
If an extension is required, you will be notified in writing before expiration
of the initial ninety (90)-day period of the reason for the extension and the
date by which the Plan Administrator (or its delegate) expects to render its
decision.
 
Under its mandatory benefit claims and appeals procedure, the Plan Administrator
(or its delegate) has full discretion to grant or deny your claim in whole or in
part.  Any denial of your claim in whole or in part is an “adverse benefit
determination.”
 
Notice Of Benefits Claim Denial
 
If the Plan Administrator denies your claim, you will receive a written notice
explaining why the claim was denied.  This notice will include:
 
¨
The specific reason(s) for the adverse benefit determination;

 
¨
The reference(s) to the specific Severance Plan provision(s) on which the denial
is based;

 
¨
A general description of any additional material or information you will need to
provide to the Plan Administrator to support your claim; and

 
¨
An explanation of how you can request review of the denial, the time limits
applicable to making such appeal, and your right, upon request and at no charge,
to have reasonable access to and to obtain copies of all “Relevant Documents”
(as defined below).

 
“Relevant Documents” means, with respect to a claimant’s claim filed under the
claims and appeals procedures, a document, record or other information that (a)
was relied upon in making the benefit determination, (b) was submitted,
considered or generated in the course of making the benefit determination,
without regard to whether such document, record or other information was relied
upon in making the benefit determination, or (c) demonstrates compliance with
the administrative processes and safeguards required to assure consistent
application of plan provisions with respect to similarly-situated claimants.
 
 
6

--------------------------------------------------------------------------------

 

How To Appeal If Your Claim For Benefits Is Denied
 
If the Plan Administrator denies your claim, but you continue to believe that
you are entitled to a Plan benefit, you (or your duly authorized representative)
must appeal the denial by requesting that an appeals authority conduct a full
and fair review of the claim denial.
 
To make an appeal, you or your duly-authorized representative must file a
written request for review of the adverse benefit determination with the Plan
Administrator within sixty (60) days after you are notified of the Plan
Administrator’s (or its delegate’s) decision to deny the claim.  Your request
must be in writing and delivered by first class U.S. mail, postage prepaid;
electronically; or by facsimile or hand-delivery.  The appeals authority may
grant you an extension of time within which to file your request for review
where the Plan Administrator determines that the nature of the benefit or other
circumstances makes an extension appropriate, but in no event shall such
extension exceed 120 days from the date you are notified of the Plan
Administrator’s (or its delegate’s) decision to deny the claim.
 
As a part of your request for review, you have the right, upon request and at no
charge, to have reasonable access to and to obtain copies of all Relevant
Documents.
 
You also have the right to submit in writing issues and comments, including
appropriate evidence or testimony of an expert, for consideration by the appeals
authority during its review of the appeal.
 
Review Of The Appeal By Appeals Authority
 
The appeals authority, which currently is the Corporate Benefits Committee of
the Company but may consist of any other delegate that is designated as such the
Company, will review your appeal within a reasonable period of time, but in no
event later than sixty (60) days after its receipt of the appeal.
 
The Plan Administrator may extend this period if special circumstances require
an extension of time (up to an additional sixty (60) days) for processing your
request for review.  If an extension is required, you will be notified in
writing before expiration of the initial sixty (60)-day period of the reason for
the extension and the date by which the appeals authority expects to render its
decision.
 
Under its mandatory benefit claims and appeals procedure, the appeals authority
has full discretion to grant or deny your claim in full or in part upon its
review of the appeal.  The appeals authority’s review of the appeal will:
 
¨
Take into account all comments, documents, records and other information
submitted by you or your authorized representative without regard to whether
such information was previously submitted or considered in the initial decision
about the claim; and

 
¨
Review the appeal in a manner that does not afford deference to the initial
decision to deny your claim.

 
 
7

--------------------------------------------------------------------------------

 

Notice Of Decision On The Appeal
 
The appeals authority will notify you of its decision about the appeal.  If the
appeals authority has denied the appeal, you will receive a written notice
explaining the decision.  This notice will include:
 
¨
The specific reason(s) for the decision;

 
¨
The reference(s) to the specific Severance Plan provision(s) on which the
decision is based; and

 
¨
A statement of your right, upon request and at no charge, to have reasonable
access to and to obtain copies of all Relevant Documents and a statement of your
right to bring a civil action under Section 502(a) of ERISA following an adverse
decision and a statement about other voluntary alternative dispute resolution
options, such as mediation, that may be available to you.

 
If the appeals authority does not respond to the claim or appeal within the time
periods described above, the claim will be deemed denied.
 
GLOSSARY
 
Capitalized terms that appear throughout the Severance Plan are explained
below.  If you are uncertain about the meaning of a term, contact the Plan
Administrator or the Human Resources Department for further clarification.
 
Cause means separation from service by action of the Company, or resignation in
lieu of such separation from service, on account of the eligible employee's
dishonesty; insubordination; continued and repeated failure to perform the
employee's assigned duties or willful misconduct in the performance of such
duties; intentionally engaging in unsatisfactory job performance; failing to
make a good faith effort to bring unsatisfactory job performance to an
acceptable level;  misconduct related to the eligible employee's employment; or
a charge, indictment or conviction of, or a plea of guilty or nolo contendere
to, a felony, whether or not in connection with the performance by the employee
of his or her duties or obligations to the Company.
 
Change of Control means any of the following events, and shall be deemed to
occur as of the date on which the first of the following occurs: (i) any
“Person” (as defined below) or any group of Persons (“Group”), which Person or
Group is not part of present “Management” (as defined below), acting alone or in
concert, becomes the “Beneficial Owner” (as defined below) directly or
indirectly  of securities of the Company representing thirty percent (30%) or
more of the combined voting power of the Company’s then outstanding securities;
(ii) there occurs a change in the composition of the Board of Directors of the
Company (the “Board”) within any period of two years or less, as a result of
which the individuals who constitute the “Continuing Directors” (as defined
below) cease for any reason to constitute at least a majority of the Board in
office at the beginning of such period; (iii) the consummation of: (a) a
reorganization, merger, or consolidation, in each case with respect to which
persons who were shareholders of the Company immediately prior to such
transaction do not, immediately thereafter, own more than fifty percent (50%) of
the combined voting power of the reorganized, merged or consolidated
corporation’s then outstanding securities entitled to vote generally in the
election of directors; or (b) the  liquidation or dissolution of the Company; or
(c) the sale of all or substantially all of the Company’s assets; or (iv) there
is a change of control as defined by any other agreement or plan to which the
Company is party.
 
 
8

--------------------------------------------------------------------------------

 

For purposes of a Change of Control:  A “Person” is defined in same manner that
the term “person” is defined and referred to in Sections 13(d)(3) and 14(d)(2)
of the Securities Exchange Act of 1934, as amended (the “Act”)).  The
“Continuing Directors” consist of the six persons who are members of the Board
as constituted as of the effective date of this Severance Plan; provided,
however, that any individual who becomes a Director subsequent to the date
hereof whose election or nomination for election by the Company’s shareholders
was approved by a vote of at least a majority of the directors then comprising
the Board shall be considered a Continuing Director; except that any individual
whose initial election or appointment as a director as a result of or in
connection with either an actual or threatened election contest (as such terms
are used in Rule 14a-11 of Regulation 14A promulgated under the Act) or other
actual or threatened solicitation of proxies or consents by or on behalf of a
person other than the Board shall not be considered a Continuing Director. A
“Beneficial Owner of Securities” shall be as defined in Rule 13d-3 promulgated
under the Act. “Management” shall mean the officers of the Company in office at
the effective date of this Severance Plan or their successors elected by a
majority of the Continuing Directors, either alone or with any person who is a
Continuing Director.
 
Company is defined on page 1 of this document.
 
Comparable Position is defined on page 2 of this document.
 
Disability means that the employee is considered to be disabled under the
applicable Company long-term disability benefit plan.
 
Plan Administrator is identified on page 5 of this document.
 
Relevant Documents is defined on page 6 of this document.
 
Severance Plan is defined on page 1 of this document.
 
Years of Service is defined on page 4 of this document.
 
 
9

--------------------------------------------------------------------------------

 

OTHER INFORMATION
 
Plan Sponsor
 
Mailing Address:
Delivery Address:
Met-Pro Corporation
Met-Pro Corporation
P.O. Box 144
160 Cassell Road
Harleysville, PA  19438
Harleysville, PA  19438

 
Plan Year
 
The Plan Year extends from January 1 through December 31.
 
Funding
 
Benefits with respect to eligible employees under the Severance Plan will be
paid from the general assets of the Company.
 
Plan and Tax ID Numbers
 
Plan Sponsor’s Tax Identification Number (EIN):
[23-1683282]

 
Agent for Legal Process
 
The person designated to act as agent for legal service of process is:
 
Mailing Address:
Delivery Address:
Met-Pro Corporation
Met-Pro Corporation
P.O. Box 144
160 Cassell Road
Harleysville, PA  19438
Harleysville, PA  19438

 
Legal service of process also may be made on the Plan Administrator.
 
Participating Companies
 
Currently, Met-Pro Corporation and its direct and indirect subsidiaries are the
companies participating in the Severance Plan.  You may obtain a list of the
names and addresses of companies that participate in the Severance Plan by
making a written request to the Plan Administrator.  You may examine this
information in the Plan Administrator’s office.
 
Governing Law
 
Except as otherwise preempted by the laws of the United States, this Severance
Plan shall be governed and construed in accordance with the laws of
Pennsylvania, without giving effect to its conflict of law provisions.  If any
provision of this Severance Plan shall be held illegal or invalid for any
reason, such determination shall not affect the remaining provisions of this
Severance Plan.
 
 
10

--------------------------------------------------------------------------------

 

No Employment or Service Rights
 
Nothing contained in the Severance Plan shall confer upon any employee any right
with respect to continued employment with the Company, nor shall the Severance
Plan interfere in any way with the right of the Company to at any time reassign
an employee to a different job, change the compensation of the employee or
terminate the employee’s employment for any reason.
 
AMENDMENT AND TERMINATION
 
Except upon a Change of Control, Met-Pro Corporation reserves the right to
terminate, amend or modify the Severance Plan, including the level of benefits,
in whole or in part, at any time and from time to time in the sole discretion of
Met-Pro Corporation.
 
Upon the occurrence of a Change of Control, and for a period of twelve (12)
months thereafter, this Severance Plan shall not be amended, modified, or
terminated in any manner, or for any reason, with respect to individuals who are
eligible employees at the time of the Change of Control.  Moreover, following a
Change of Control, the Severance Plan shall terminate as of midnight on date
that is twelve (12) months after the Change of Control, unless the successor in
interest to Met-Pro Corporation with respect to the Severance Plan does not take
affirmative action to extend the Severance Plan.  For the avoidance of doubt, in
connection with a Change of Control, this Severance Plan shall be binding upon
any successor corporation or entity or a corporation or other entity acquiring
all or substantially all of the assets and business of the Company, whether by
operation of law or otherwise.
 
YOUR RIGHTS UNDER ERISA
 
As an eligible employee under the Severance Plan, you are entitled to certain
rights and protections under the ERISA.  ERISA provides that all eligible
employees under the Severance Plan shall be entitled to:
 
 
·
examine, without charge, at the Plan Administrator’s office and at other
specified locations, all documents governing the Severance Plan and a copy of
the latest annual report (Form 5500 series), if any, filed by the Plan
Administrator with the U.S. Department of Labor, and available at the Public
Disclosure Room of the Employee Benefits Security Administration; and

 
 
·
obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Severance Plan and copies of the latest annual
report (Form 5500 series), if any, and updated summary plan descriptions.  The
Plan Administrator may make a reasonable charge for the copies; and

 

 
11

--------------------------------------------------------------------------------

 

 
·
receive a summary of the Severance Plan’s annual financial report (if any).

 
In addition to creating rights for eligible employees of the Severance Plan,
ERISA imposes duties upon the people who are responsible for the operation of an
employee welfare benefit plan.  The people who operate your Severance Plan,
called “fiduciaries” of the Severance Plan, have a duty to do so prudently and
in the best interest of you and other eligible employees of the Severance Plan.
 
No one, including your employer or any other person, may terminate your
employment or otherwise discriminate against you in any way to prevent you from
obtaining a benefit from the Severance Plan or exercising your rights under
ERISA.
 
If your claim for a benefit is denied in whole or in part, you must receive a
written explanation of the reason for the denial.  You have the right to have
your claim reviewed and reconsidered.
 
Under ERISA, there are steps you can take to enforce the above rights.  For
instance, if you request a copy of Severance Plan documents or the latest annual
report from the Severance Plan and do not receive them within thirty (30) days,
you may file suit in a Federal court.  In such a case, the court may request the
Plan Administrator to provide the materials and pay you up to $110 a day until
you receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator.  If you have a claim for benefits
which is denied or ignored, in whole or in part, you may file suit in a state or
Federal court.
 
If it should happen that Severance Plan fiduciaries misuse the Severance Plan’s
money, or if you are discriminated against for asserting your rights, you may
seek assistance from the U.S. Department of Labor, or you may file suit in a
Federal court.  The court will decide who should pay court costs and legal
fees.  If you are successful, the court may order the person you have sued to
pay these costs and fees.  If you lose, the court may order you to pay these
costs and fees; for example, if it finds your claim is frivolous.
 
If you have any questions about the Severance Plan, you should contact the Plan
Administrator.  If you have any questions about this statement or about your
rights under ERISA, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue, N.W., Washington, D.C. 20210.  You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
Publications Hotline of the Employee Benefits Security Administration.
 
 
12

--------------------------------------------------------------------------------